DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicholas Ahrens on July 26, 2022.
The application has been amended as follows: Cancel claim 20.

Allowable Subject Matter
Claims 1-18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the following, in combination with the other claimed limitations and elements: a vehicle/atv cargo container having an enclosed, interior volume and a recess formed in an exterior surface that at least partially defines the interior volume; the recess is configured to receive/includes an evaporation canister therein.
The closest prior art includes European Pat. Doc. EP 3,184,408 to Uchida et al. which both discloses a straddle-type vehicle including a battery box having a portion of which defining a recess that supports an evaporation canister, but does not provide for an exterior surface that defines the storage box as including the canister recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618